Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3,4,6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5,7 of U.S. Patent No. 11405499. Although the claims at issue are not identical, they are not patentably distinct from each other because:

As per claim 1, 499’ teaches:
Claim 1. A do-not-disturb method, applicable to a terminal on which a first application is installed (Claim 1, Column 36 lines 2-4), the method comprising: displaying a first interface of the first application (Claim 1, Column 36 lines 5); 
when the first interface of the first application comprises a window for playing media and the first application is in a media do-not-disturb mode, wherein the media do-not-disturb mode is used to save data traffic (Claim 1, Column 36 lines 6-10), 
determining whether playing first media in the window is triggered by a first operation of a user; and, when playing the first media in the window is triggered by a first operation of a user, playing the first media (Claim 1, Column 36 lines 11-15), receiving a second operation, suspending an image signal of the first media in response to the second operation, and playing a sound signal of the first media (Claim 1, Column 36 lines 11-15); and, 
when playing the first media in the window is not triggered by a play operation of the user, pausing or stopping playing the first media (Claim 1, Column 36 lines 17-19).

499’

7
5

1
1
1
1
1
app
2
3
4
5
6
7
8
9
10



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barraclough et al (“Barraclough”, US 2018/0349638) in view of Asmussen (“Asmussen”, US 7,565,680) in view of Dirks et al (“Dirks”, US 2017/0132659)

As per claim 1, Barraclough teaches a do-not-disturb method, applicable to a terminal on which a first application is installed, the method comprising: 
displaying a first interface of the first application (figure 8F); when the first interface of the first application comprises a window for playing media and the first application is in a media do-not-disturb mode ([0115] The content 870 can include various types of content items, including text content 871, 872, and media content 880.  The media content 880 can present a media item 882 as a content item, as well as a media control 884 to initiate, pause, or stop playback of the media item 882.  For example, if auto-playback is enabled for the media item 882, a user can use the media control 884 to pause playback of the media item.  The user can also use the media control 882 to initiate playback of a media item that is set to auto-play, but auto-play is prevented due to display settings for the content 870.  The application 860 can include settings that can configure the display of content 870. See Also 8F)  , 
wherein the media do-not-disturb mode is used to save data traffic, determining whether playing first media in the window is triggered by a first operation of a user; and, when playing the first media in the window is triggered by a first operation of a user, playing the first media; ([0090] In addition, the user action can include choosing to play a video in which auto-play was disabled (e.g. via a default system setting or preference).  In one embodiment, this can include choosing to play the video in which auto-play was disabled within a predetermined time value of visiting the webpage. The Examiner interprets the saving data traffic as intended use and is nonfunctionally descriptive. Since the limitation is intended use no patentable weight has been applied. Barraclough can still be relied on to teach this aspect [0112] resource consumption usage pattern see also [0104]), 
Barraclough teaches receiving a second operation, and pausing the media ([0115] The content 870 can include various types of content items, including text content 871, 872, and media content 880.  The media content 880 can present a media item 882 as a content item, as well as a media control 884 to initiate, pause, or stop playback of the media item 882.  For example, if auto-playback is enabled for the media item 882, a user can use the media control 884 to pause playback of the media item.) but fails to distinctly point out suspending an image signal of the first media in response to the second operation, and playing a sound signal of the first media. However, 
Asmussen teaches receiving a second operation, and pausing the media, suspending an image signal of the first media in response to the second operation, and playing a sound signal of the first media. (Column 48 lines 7-15, the user input is a triggering event, the system determines if the program is already paused (step 1460); if not, the system automatically pauses the program in response to the triggering event and transmits the video program to the buffer for storage (step 1461). As explained above, the pausing may include pausing both the video and audio portions of a video program, pausing only the audio portion, or pausing only the video portion. Typically, both the audio and video portions are buffered during the pausing.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Asmussen with the method of Barraclough. Motivation to do so would have been to limit the visual distraction of the user. 
Barraclough fails to distinctly point out pausing or stopping media if the window is not triggered by a playing operation of a user. However, Dirks teaches
when playing the first media in the window is not triggered by a play operation of the user, pausing or stopping playing the first media ([0055] For example, a sports video clip may play, but may be preceded by a video advertisement.  Some video advertisements auto play, some may auto play, but may be stopped and discarded or skipped after a set time, such as five (5) seconds, and some may require the Web site visitor to click on the video advertisement to initiate play.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Dirks with the method of Barraclough. Motivation to do so would have been to provide way to suppress unwanted autoplay videos from distracting the user. 

As per claim 2, Barraclough teaches the do-not-disturb method according to claim 1, wherein the first application is a video application dedicated to providing video content (Figure 8F).

As per claim 3, Barraclough teaches the do-not-disturb method according to claim 1, wherein, before the method is executed, the method further comprises: receiving a third operation, wherein the third operation is used to enable a media do-not-disturb mode ([0090]  For example, the system can implement user preferences for enabling or disabling auto-play.)

As per claim 4, Barraclough teaches the do-not-disturb method according to claim 1, wherein, when the interface of the first application comprises a window for playing media, the window for playing media is partially displayed in the first interface (Figure 8F).

    PNG
    media_image1.png
    619
    444
    media_image1.png
    Greyscale


As per claim 5, Dirks teaches the do-not-disturb method according to claim 1, wherein the media play content is an advertisement ([0055] For example, a sports video clip may play, but may be preceded by a video advertisement.  Some video advertisements auto play, some may auto play, but may be stopped and discarded or skipped after a set time, such as five (5) seconds, and some may require the Web site visitor to click on the video advertisement to initiate play.)

As per claim 7, Barraclough-Dirks teaches the method according to claim 1, further comprising: displaying a second interface of the first application; when the second interface of the first application comprises a window for playing media, when the first application is in a media do-not-disturb mode, the media do-not-disturb mode is used to save data traffic, determining whether playing second media in the window is triggered by a first operation of a user; after playing the second media in the window is triggered by a first operation of the user, playing the second media (Barraclough Figure 8F, [0115] The content 870 can include various types of content items, including text content 871, 872, and media content 880.  The media content 880 can present a media item 882 as a content item, as well as a media control 884 to initiate, pause, or stop playback of the media item 882.  For example, if auto-playback is enabled for the media item 882, a user can use the media control 884 to pause playback of the media item.  The user can also use the media control 882 to initiate playback of a media item that is set to auto-play, but auto-play is prevented due to display settings for the content 870.  The application 860 can include settings that can configure the display of content 870. See Also 8F); and after playing the second media in the window is not triggered by a play operation of the user, pausing or stopping playing the second media (Dirks [0055] For example, a sports video clip may play, but may be preceded by a video advertisement.  Some video advertisements auto play, some may auto play, but may be stopped and discarded or skipped after a set time, such as five (5) seconds, and some may require the Web site visitor to click on the video advertisement to initiate play.).

	Claim 8 is similar in scope to that of claim 7, and is therefore rejected under similar rationale. 
	Claim 9 is similar in scope to that of claim 1, and is therefore rejected under similar rationale.
Claim 10 is similar in scope to that of claim 1, and is therefore rejected under similar rationale.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barraclough et al (“Barraclough”, US 2018/0349638) in view of Asmussen (“Asmussen”, US 7,565,680) in view of Dirks et al (“Dirks”, US 2017/0132659) in view of Abe (“Abe”, US 2018/0278884)

As per claim 6, Barraclough fails to distinctly point out pausing the image signal of the media; and displaying a frame of image on a first interface. However, Abe teaches the do-not-disturb method according to claim 1, further comprising: pausing the image signal of the media; and displaying a frame of image on a first interface. ([0102] When the user presses a pause button in operation button 221 during playback of the video (YES in S32), controller 180 pauses the display of the video, and displays the frame image (still image) at the paused position (S33).)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Abe with the method of Barraclough-Asmussen-Dirks. Motivation to do so would have been to provide the user with a clear indication where they left off in the video incase they wish to revisit the media at a later time. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN F PITARO/Primary Examiner, Art Unit 2198